Case 2:20-cv-02323-RGK-JPR Document 4 Filed 03/12/20 Page 1 of 1 Page ID #:13

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                                       CASE NUMBER:


NICKO LACOSTE                                             2:20−cv−02323−RGK−JPR
                                        PLAINTIFF(S)

       v.
DANIEL KEEM

                                                           NOTICE TO FILER OF DEFICIENCIES IN
                                     DEFENDANT(S).
                                                                ATTORNEY CASE OPENING




PLEASE TAKE NOTICE:

The following problem(s) have been found with your electronically filed document:

  3/10/2020                  1              Complaint
Date Filed              Doc. No.         Title of Doc.
ERROR(S) WITH DOCUMENT:

No Notice of Interested Parties has been filed. A Notice of Interested Parties must be filed with
every party’s first appearance. See Local Rule 7.1−1. Counsel must file a Notice of Interested
Parties immediately. Failure to do so may be addressed by judicial action, including sanctions.
See Local Rule 83−7.




Other Error(s):




                                          Clerk, U.S. District Court

Dated: March 12, 2020                     By: /s/ Geneva Hunt Geneva_Hunt@cacd.uscourts.gov
                                             Deputy Clerk




              − NOTICE TO FILER OF DEFICIENCIES IN ATTORNEY CASE OPENING −
